Case 1:16-cv-01174-JRS-MPB Document 172 Filed 09/03/20 Page 1 of 6 PageID #: 2661




                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE SOUTHERN DISTRICT OF INDIANA
                              INDIANAPOLIS DIVISION

  RICHARD N. BELL,                        )
                                          )
        Plaintiff,                        )
                                          )
        v.                                ) Case No. 1:16-cv-1174-JRS-MPB
                                          )
  CARMEN COMMERCIAL REAL                  )
  ESTATE SERVICES, INC.                   )
                                          )
        Defendant.                        )

        SECOND MOTION FOR A NEW TRIAL; ALTERING, AMENDING OR
                     VACATING THIS JUDGMENT

        Comes now the Plaintiff and pursuant to Rule 59 makes this Second Motion

  for a New Trial; Altering, Amending or Vacating this Judgment, and in support of

  this Motion states as follows:

        1.     The Plaintiff files this Motion because the Court’s August 25, 2020

  Order (Dkt. 171), denying Plaintiff’s Motion for a New Trial (Dkt. 141), did not

  address the sufficiency of evidence to support the “work-for-hire” defense.

        2.     To support the “work-for-hire” defense, there must be sufficient

  evidence to support the judgment. Mathur v. Board of Trustees of Southern

  Illinois, 207 F.3d 938, 941(7th Cir., 2000) (“[Seventh Circuit] review[s] the court's

  decision de novo and look to see whether there is sufficient evidence in the record to

  support the jury's damages award”.) See also, Millbrook v. IBP, Inc., 280 F.3d

  1169, 1183 (7th Cir. 2002). (“Shank is just one of the many cases where [the 7th

  Circuit has] overturned a jury verdict because of insufficient evidence,
Case 1:16-cv-01174-JRS-MPB Document 172 Filed 09/03/20 Page 2 of 6 PageID #: 2662




  demonstrating that the Herculean burden of which we spoke does not protect

  plaintiff’s lacking in evidence. Shank v. Kelly–Springfield Tire Company , 128 F.3d

  474 (7th Cir.1997). See also, Aungst v. Westinghouse Electric Corp., 937 F.2d 1216

  (7th Cir.1991) (affirming district court's decision granting defendant judgment as a

  matter of law because plaintiff failed to present sufficient evidence of pretext to

  sustain jury verdict of age discrimination); Massey v. Blue Cross–Blue Shield of

  Illinois, 226 F.3d 922 (7th Cir.2000) (district court properly granted defendant

  judgment as a matter of law because plaintiff failed to present sufficient evidence

  that employer's legitimate nondiscriminatory reasons for her discharge—her poor

  writing skills and inability to investigate and follow through—were pretextual”).

        3.     As the U.S. Supreme Court stated in Gasperini, v. Center for

  Humanities, Inc., 518 U.S. 415, 433, 116 S.Ct. 2211, 2222, 135 L.Ed.2d 659 (1996):

        In keeping with the historic understanding, the Reexamination Clause
        does not inhibit the authority of trial judges to grant new trials “for
        any of the reasons for which new trials have heretofore been granted in
        actions at law in the courts of the United States.” Fed. Rule Civ. Proc.
        59(a). That authority is large. See 6A Moore's Federal Practice ¶
        59.05[2], pp. 59–44 to 59–46 (2d ed. 1996) (“The power of the English
        common law trial courts to grant a new trial for a variety of reasons
        with a view to the attainment of justice was well established prior to
        the establishment of our Government.”); see also Aetna Casualty &
        Surety Co. v. Yeatts, 122 F.2d 350, 353 (C.A.4 1941) (“The exercise of
        [the trial court's power to set aside the jury's verdict and grant a new
        trial] is not in derogation of the right of trial by jury but is one of the
        historic safeguards of that right.”); Blunt v. Little, 3 F.Cas. 760, 761–
        762 (No. 1,578) (C.C.Mass.1822) (Story, J.) (“[I]f it should clearly
        appear that the jury have committed a gross error, or have acted from
        improper motives, or have given damages excessive in relation to the
        person or the injury, it is as much the duty of the court to interfere, to
        prevent the wrong, as in any other case.”). “The trial judge in the
        federal system,” we have reaffirmed, “has ... discretion to grant a new
        trial if the verdict appears to [the judge] to be against the weight of the

                                                2
Case 1:16-cv-01174-JRS-MPB Document 172 Filed 09/03/20 Page 3 of 6 PageID #: 2663




        evidence.” Byrd, 356 U.S., at 540, 78 S.Ct., at 902. This discretion
        includes overturning verdicts for excessiveness and ordering a new
        trial without qualification or conditioned on the verdict winner's
        refusal to agree to a reduction (remittitur). See Dimick v. Schiedt, 293
        U.S. 474, 486–487, 55 S.Ct. 296, 301, 79 L.Ed. 603 (1935) (recognizing
        that remittitur withstands Seventh Amendment attack but rejecting
        additur as unconstitutional).

        4.     After trial, on December 9, 2019, the Plaintiff, in support of his Motion

  for New Trial, filed a Memorandum (Dkt. 158) that showed there was no trial

  evidence supporting a “Work for Hire” defense to Bell’s sole ownership of the Photo.

        5.     The “work for hire” doctrine is set forth in 17 U.S.C. § 101 and

  requires:

               (1) a work prepared by an employee within the scope of his or
               her employment;

        6.     The August 25, 2020 Order (Dkt. 171) did not address any evidence

  that supports that Bell prepared the subject Photo as “an employee”.

        7.     Also, the Court did not address whether Bell took subject Photo

  “within Bell’s scope of Employment” at Cohen & Malad.

        8.     Both elements are required.

        9.     The Court did not address any factors set forth in Community for

  Creative Non–Violence v. Reid, 490 U.S. 730, 751, 109 S.Ct. 2166, 104 L.Ed.2d 811

  (1989).

        10.    Thus, the Plaintiff requests this Court address the Reid factors as Bell

  presented in the December 9, 2019 Memorandum (Dkt. 158).




                                               3
Case 1:16-cv-01174-JRS-MPB Document 172 Filed 09/03/20 Page 4 of 6 PageID #: 2664




        11.    As the Seventh Circuit stated in Baltimore Orioles, Inc. v. Major

  League Baseball Players Ass'n., 805 F.2d 663, 667 (7th Cir., 1986) (emphasis

  added):

        A work made for hire is defined in pertinent part as a work prepared by an
        employee within the scope of his or her employment. Thus, an employer owns
        a copyright in a work if (1) the work satisfies the generally applicable
        requirements for copyrightability set forth in 17 U.S.C. § 102(a), (2) the work
        was prepared by an employee, (3) the work was prepared within the scope of
        the employee's employment, and (4) the parties have not expressly agreed
        otherwise in a signed, written instrument.

        12.    At trial, there is no evidence that Bell was an employee of Cohen &

  Malad when the subject photo was taken which is absolutely required by 17 U.S.C.

  § 101. This is a fatal blow to the “work for hire” defense. Again, the Court did not

  address this issue.

        13.    There is also no evidence in the trial record that Bell had within the

  scope of their employment responsibilities, was any photography duties to take the

  subject photo. The scope of a lawyer’s employment is practicing law; not taking

  photographs.

        14.    The Reid Court established that a court must apply the general

  common law of agency to evaluate whether a particular work was “prepared by an

  employee within the scope of employment” for purposes of § 101. Reid, 490 U.S. at

  740–41, 109 S.Ct. at 2172–73 (emphasis added).

        Wherefore, the Plaintiff requests that Court approve the Second Motion for a

  New Trial; Altering, Amending or Vacating this Judgment because there is




                                                4
Case 1:16-cv-01174-JRS-MPB Document 172 Filed 09/03/20 Page 5 of 6 PageID #: 2665




  insufficient evidence to support the Defendant’s “work-for-hire” defense and for all

  other proper relief.


  September 3, 2020
                                                Respectfully submitted,


                                                s/ Richard N. Bell
                                                Richard N. Bell #2669-49
                                                Bell Law Firm
                                                8076 Talliho Drive
                                                Indianapolis, IN 46256
                                                (317) 690-2053 Cell
                                                richbell@comcast.net
                                                Attorney for Plaintiff

                                                /s Maura K. Kennedy
                                                Maura K. Kennedy #31745-49
                                                The Law Office of Maura K. Kennedy
                                                P.O. Box 55587
                                                Indianapolis, IN 46205
                                                Phone: (317) 370-8795
                                                attorneymaurakennedy@gmail.com
                                                Attorney for Plaintiff




                                               5
Case 1:16-cv-01174-JRS-MPB Document 172 Filed 09/03/20 Page 6 of 6 PageID #: 2666




                             CERTIFICATE OF SERVICE

  I hereby certify that on September 3, 2020 a copy of the foregoing was filed by
  operation of the Court’s CM/ECF system. Notice of this filing has been filed on the
  following parties through the Court’s CM/ECF system:

  CM/ECF:

  Paul B. Overhauser
  OVERHAUSER LAW OFFICES, LLC
  740 West Green Meadows Drive Suite 300
  Greenfield, IN 46140
  Email: poverhauser@overhauser.com
  Attorneys for the Defendant

  Melanie Ann Eich
  OVERHAUSER LAW OFFICES LLC
  740 West Green Meadows Drive
  Suite 300
  Greenfield, IN 46140
  317-467-9100
  Email: meich@overhauser.com

  Maura K. Kennedy #31745-49
  The Law Office of Maura K. Kennedy
  P.O. Box 55587
  Indianapolis, IN 46205
  Phone: (317) 370-8795
  attorneymaurakennedy@gmail.com
  Attorney for Plaintiff



  /s Richard N. Bell
  Richard N. Bell #2669-49
  Bell Law Firm
  8076 Talliho Drive
  Indianapolis, IN 46256
  (317) 690-2053 Cell
  richbell@comcast.net
  Attorney for Plaintiff



                                               6
